Citation Nr: 1342979	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits or substitution.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy and erectile dysfunction, for the purposes of accrued benefits or substitution.

3.  Entitlement to a compensable rating for a shell fragment wound scar of the right knee, for the purposes of accrued benefits or substitution.

4.  Entitlement to a compensable rating for a shell fragment wound scar of the left temple, for the purposes of accrued benefits or substitution.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to July 1969 and died in May 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further procedural development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran perfected an appeal as to a May 2006 rating decision that, in pertinent part, granted service connection for PTSD and diabetes mellitus, type II, with peripheral neuropathy and erectile dysfunction, awarded initial 30 and 20 percent disability ratings, respectively, and denied compensable ratings for shell fragment wound scars to his right knee and temple, service connection for degenerative joint disease of the left and right knees, and a TDIU.

In June 2009, the appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534). 

In an October 2009 rating decision the RO granted the appellant's claim for service connection for the cause of the Veteran's death and, in a November 2009 letter, advised her that accrued benefits could not be paid as there were no accrued amounts available.  In May 2011 correspondence to the RO, the appellant and her representative raised a claim for accrued benefits.  

In a February 2012 rating decision the RO granted an initial 50 percent rating for PTSD, service connection for degenerative joint disease of the left and right knees, and laxity of the right knee, that were granted 10 percent ratings, entitlement to a TDIU, and basic eligibility to Dependents' Educational Assistance.  A February 2012 supplemental statement of the case (SSOC) addressed the matters of ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the left temple and right knee.

The law regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  Section 212 created a new statute, which provides that, if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death. 

In its wording of the substitution statute, the U.S. Congress closely linked accrued benefits to the opportunity for an accrued-eligible party to substitute upon the death of a claimant.  Individuals who are eligible for accrued benefits are individuals who would be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  As mentioned below, benefits payable in the case of substitution are the same types of benefits for which accrued benefits are payable, i.e., periodic monetary benefits. 

Accrued benefits are still derived from "existing ratings or decisions or [decisions] based on evidence in the file at date of death."  As defined by 38 C.F.R. 3.1000(d)(4) (2013), "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, i.e., the evidence was in the "constructive custody" of VA.  

A substitute claimant, however, may submit additional evidence in support of the claim.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  Therefore, any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

An eligible survivor may submit a substitution request by filing specified forms, including a VA Form 21-534, or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim.  Individuals may waive the opportunity to substitute and/or submit additional evidence in support of the claim. 

Substitution in an appealed case requires a notice of disagreement (NOD) to have been filed prior to the Veteran's death.  It does not apply to claims where notice of the decision was provided prior to the death of the Veteran and no appeal was filed prior to death.  

Thus, under the above laws, the Board construes the appellant's June 2009 VA Form 21-534 as an inferred request to substitute as the claimant in the Veteran's previous claims of entitlement to entitlement to increased initial ratings for PTSD and diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple.  

In a July 2012 note in the claims file, an AMC/RO representative concluded that the appellant's eligibility as a substitute claimant was verified and a November 2013 note on the same page indicates that her VA Form 21-534 was accepted for entitlement to both accrued benefits and substitution.  

However, the RO did not initially find out whether the appellant was seeking substitution or accrued benefits.  A remand is therefore required to clarify whether the appellant is pursuing the claims as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (holding that an accrued benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

In a Statement of Accredited Representative in Appealed Case (VA Form 646), dated on May 1, 2012, the appellant's representative addressed the matters of entitlement to ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple.

The Board accepts the representative's statement as an NOD with the matters of entitlement to ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple, for the purposes of accrued benefits.  The record does not reflect that the RO issued a statement of the case on these issues.  A remand for issuance of a statement of the case is warranted if the appellant waives her right to substitute.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and her representative in writing to ascertain whether the appellant wishes to waive the right to substitute with respect to the claims of entitlement to initial ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple (and thus her claims would be adjudicated on an accrued benefits basis) or whether she would like to proceed on a substitution basis.

2. If the appellant waives her right to substitute, issue a statement of the case regarding the matters of entitlement to initial ratings in excess of 50 percent for PTSD and 20 percent for diabetes mellitus type II with peripheral neuropathy and erectile dysfunction, and compensable ratings for shell fragment wound scars of the right knee and left temple.  Only if the appellant timely perfects an appeal, should the claims be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


